Case: 12-16209   Date Filed: 07/09/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-16209
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:11-cr-00084-DHB-WLB-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

GARRETT DELMAR JONES, JR.,
a.k.a. Straw,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                               (July 9, 2013)

Before HULL, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
              Case: 12-16209     Date Filed: 07/09/2013   Page: 2 of 2


      Andrew Magruder, appointed counsel for Garrett Jones, in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Jones’s conviction and sentence

are AFFIRMED.




                                          2